Name: Commission Implementing Regulation (EU) No 386/2014 of 14 April 2014 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: nan

 15.4.2014 EN Official Journal of the European Union L 111/46 COMMISSION IMPLEMENTING REGULATION (EU) No 386/2014 of 14 April 2014 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 329/2007 of 27 March 2007 concerning restrictive measures against the Democratic People's Republic of Korea (1), and in particular Article 13(1)(d) and (e) thereof, Whereas: (1) Annex IV to Regulation (EC) No 329/2007 lists persons, entities and bodies on the basis of determinations made by the Sanctions Committee of the UN Security Council. (2) Annex V to Regulation (EC) No 329/2007 lists persons, entities and bodies who, having been designated by the Council, are covered by the freezing of funds and economic resources under that Regulation. (3) On 14 April 2014, on the basis of a determination by the Sanctions Committee, the Council decided (2) to amend the information relating to one entity in the list of persons, entities and bodies to whom the freezing of funds and economic resources should apply and delete an entity from Annex IV. Annex IV should therefore be amended accordingly. (4) On 14 April 2014, the Council also decided to delete a person listed in Annex V. Annex V should therefore be amended. (5) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 329/2007 is amended as follows: (1) Annex IV is amended in accordance with Annex I to this Regulation; (2) Annex V is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 2014. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instrument (1) OJ L 88, 29.3.2007, p. 1. (2) Council Decision 2014/212/CFSP of 14 April 2014 amending Decision 2013/183/CFSP concerning restrictive measures against the Democratic People's Republic of Korea (see page 79 of this Official Journal). ANNEX I In Annex IV to Regulation (EC) No 329/2007, under the heading B. Legal persons, entities and bodies, the entry for Korea Ryonha Machinery Joint Venture Corporation is replaced by the following: (16) Korea Ryonha Machinery Joint Venture Corporation (aka (a) Chosun Yunha Machinery Joint Operation Company; (b) Korea Ryenha Machinery J/V Corporation; (c) Ryonha Machinery Joint Venture Corporation; (d) Ryonha Machinery Corporation; (e) Ryonha Machinery; (f) Ryonha Machine Tool; (g) Ryonha Machine Tool Corporation; (h) Ryonha Machinery Corp; (i) Ryonhwa Machinery Joint Venture Corporation; (j) Ryonhwa Machinery JV; (k) Huichon Ryonha Machinery General Plant; (l) Unsan; (m) Unsan Solid Tools; and (n) Millim Technology Company). Address: (a) Tongan-dong, Central District, Pyongyang, DPRK; (b) Mangungdae-gu, Pyongyang, DPRK; (c) Mangyongdae District, Pyongyang, DPRK. Other information: Email addresses: (a) ryonha@silibank.com; sjc-117@hotmail.com; and (b) millim@silibank.com. Telephone numbers: (a) 850-2-18111; (b) 850-2-18111-8642; and (c) 850-2-18111-381-8642. Facsimile number: 850-2-381-4410. Date of designation: 22.01.2013. ANNEX II In Annex V to Regulation (EC) No 329/2007, the following entry under the heading A. Natural persons referred to in Article 6(2)(a) is deleted: Name (and possible aliases) Identifying information Reasons 1. Chang Song-taek (alias JANG Song-Taek) Date of birth: 2.2.1946 or 6.2.1946 or 23.2.1946 (North Hamgyong province) Passport number (as of 2006): PS 736420617 Member of the National Defence Commission. Director of the Administrative Department of the Korean Workers' Party.